Citation Nr: 0018647	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-38 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claims folder has since 
been transferred to the San Diego VARO.  

The Board notes that the RO has attempted to locate the 
veteran without any recent success.  In view of the grant of 
benefits on appeal, the RO is directed to make another 
attempt to locate the veteran so that he may receive his 
benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence indicates that the veteran is 
unable to obtain or retain employment due to his PTSD.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§  3.102, 4.3, 4.132, Diagnostic Code 9405 
(effective prior to November 7, 1996); 38 C.F.R. §§ 3.102, 
4.3, 4.130, Diagnostic Code 9434; 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record reveals that the veteran was 
awarded the Purple Heart and the Navy Commendation medals.  

In March 1995 the veteran submitted a statement concerning 
his stressors in Vietnam.  In particular, he reported seeing 
a friend (whom he had known before going to Vietnam) step on 
a land mine and lose both his legs above the knees as well as 
seven fingers.  He reported seeing a man's head get blown off 
while being evacuated in a helicopter that had come under 
heavy fire during Operation Allen Brook.  

He indicated that his psychological condition had 
significantly changed upon his return from Vietnam.  He 
stated that he had been involved in sports (of which he was 
captain of most teams) while in high school, had been a 
homecoming king, and that he had married a pom pom girl.  He 
stated that he had been active in most social events.  

Newspaper clippings document the veteran's activity in 
sports.  The articles describe his contributions in a 
football game and a basketball game, noting that he lead his 
teams to victory in both games.  

After Vietnam, the veteran reported moving to the mountains 
and finding it very difficult to function.  Although he was 
able to get his college degree he stated that he immediately 
returned to his cabin the day he finished school and stayed 
there for six years.  He reported eventually getting divorced 
from his first wife as a result of his behavior.  His second 
marriage also ended in divorce.  He stated that he was 
currently married.  He denied having any friends except for 
his wives.  He indicated that he did not attend counseling 
for his problems.  

In April 1995 the veteran submitted a formal application for 
service connection of PTSD.  

In March 1995, Dr. G.F.F. reported that he had known the 
veteran for over ten years and confirmed that he had never 
consented to counseling, and that he was reluctant to discuss 
his experiences in Vietnam.  

In June 1995, the veteran reported that he had a sporadic 
work history, and submitted his earnings history from the 
Social Security Administration (SSA) in support of his claim.  
He reported that he had not worked since 1989.  

The SSA document indicates earnings in 1985 and 1986, no 
earnings in 1987 or 1988, and minimal earnings in 1989.  
After 1989 there is no record of any earnings.  

On VA examination in June 1995 the veteran was evaluated for 
PTSD.  The veteran reported having good relationships with 
his parents and brother.  Overall, he described his family 
life as a stable one with no significant problems.  He stated 
that he focussed on sports and social pursuits while in high 
school.  He reported that he was socially popular and had a 
girlfriend.  

The veteran reported excelling during his military training 
and service.  He reported stressful experiences in Vietnam, 
again discussing in particular his friend's injury and the 
incident in the helicopter.  

The veteran again reported his history of failed marriages 
and stated that he had been unemployed since 1985.  

On examination the veteran reported nightmares about 10 times 
per month, avoidance of stimuli, social isolation, a history 
of anger and temper outbursts, nervousness, startle response, 
and some hypervigilance.  He specifically reported that he no 
longer drove a car out of fear of the car breaking down or 
being pulled over by police.  He limited his interaction with 
people.  



In spite of this, the veteran reported having a positive 
relationship with his wife.  He stated that he had moderated 
his anger and temper outbursts, which he had indicated hurt 
his previous marriages.  Marijuana and alcohol use were 
acknowledged; however, he denied using marijuana for five 
years.  He was quite resistant and dismissive to suggestions 
about possible treatment for symptoms of PTSD.  

Speech was often halting, blocked, and strained.  Judgment 
was adequate but insight was poor.  It was noted that the 
veteran completed pertinent tests in a straightforward and 
sincere manner.  Testing was noted as suggesting chronic 
maladjustment characterized by chronic worry, tension, and 
agitation.  Also suggested was a schizoid adjustment 
manifested by introversion, lack of confidence and feelings 
of being easily overwhelmed.  

It was concluded that the veteran had PTSD; however, the 
examiner specified that test results and clinical history 
suggested a schizo-adjustment which antedated his service 
experience, thus indicating structural vulnerabilities to 
traumatic stressors.  It was also found that the veteran's 
history of alcohol abuse might confound the clinical 
diagnosis.  A Global Assessment of Functioning (GAF) score of 
48 was assigned.  The examiner did not specify whether the 
GAF of 48 was exclusively attributable to PTSD.  

In February 1996 the veteran underwent a psychological 
evaluation.  Test results were considered to be valid for 
interpretation, as the validity scales were within normal 
limits.  Multiple PTSD symptoms were reported.  Testing 
revealed feelings of social inadequacy, insecurity, and 
helplessness.  His behavior was typified by an introversive, 
colorless, and dependent way of relating to others.  It was 
noted that he preferred to remain in the background, lacked 
social initiative, and displayed little stimulus-seeking 
behavior.  A theme of fears from combat was common throughout 
the projective testing responses.  

The diagnoses were PTSD and passive-dependent features.  The 
examiner noted that there was evidence of a marginal schizoid 
adjustment.  The examiner concluded that the level of 
disability was difficult to assess.  Nonetheless, it was 
concluded that the veteran's ability to establish or maintain 
healthy relationships was severely impaired, noting that he 
was socially withdrawn from his community.  The examiner 
concluded that the veteran had demonstrated an inability to 
secure gainful employment.  He concluded that the veteran's 
PTSD warranted a 70 percent rating based on severe impairment 
in the ability to obtain or retain employment.  

In April 1996, a local hearing was conducted.  The veteran 
reported that he did not socialize with anyone, and contended 
that his symptoms of PTSD warranted a higher rating than 10 
percent.  Tr., pp. 2-4.  He testified that his symptoms of 
PTSD completely dominated his social life and that he did not 
really feel comfortable with anyone.  Tr., p. 8.  He 
indicated that he was not employed.  Tr., p. 9.  He stated 
that he had attempted to obtain employment but was unable to.  
Tr., p. 14.  He testified that he was married but that he 
essentially did not socialize outside of his marriage.  Tr., 
pp. 9-13.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 30 percent rating required a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people with 
psychoneurotic symptoms resulting in such reduction of 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  



In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

A 50 percent rating required considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating required that the ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired.  The psychoneurotic symptoms had to be 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 100 percent rating required that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  There 
had to be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  




The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  

In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful work and 
decrease in work efficiency.  Id.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9210 (1999).  





A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  


The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the veteran failed to report for the 
most recently scheduled VA examinations.  However, the Board 
concludes that a total grant of benefits can be awarded based 
on the evidence of record, thus rendering the issue of his 
failure to report for the VA examinations moot.  38 C.F.R. 
§ 3.655(a).  

In addition, the issue in the instant case is the assignment 
of an initial rating for a disability, following an initial 
award of service connection for that disability.  Decisions 
on such claims require review of the entire record, and not 
solely the most recent evidence.  See Fenderson, supra.  The 
review, undertaken by the Board in such cases, is more 
closely analogous to review of an original claim, rather than 
a claim for an increased evaluation, as to what evidence is 
to be considered.  Therefore, the veteran's claim should be 
based on the evidence of record rather than denied.  See 
38 C.F.R. § 3.655(b).  

After a review of the record, the Board concludes that the 
evidence supports a 100 percent initial evaluation for PTSD.  
The United States Court of Appeals for Veterans Claims 
(Court) has essentially held that, under 38 C.F.R. § 4.132 of 
the old regulation, the three criteria in Diagnostic Code 
9411 for a 100 percent rating for PTSD are each independent 
bases for granting the 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The veteran has presented competent evidence demonstrating 
that his PTSD is of such severity that he has been unable to 
obtain or retain employment.  

The veteran reported that he has not worked since 1989.  He 
also reported being unemployed since 1985.  While not 
entirely consistent on the surface, the Board notes that it 
is relatively consistent with his SSA earnings record which 
showed earnings in 1985 and 1986 but none in 1987, 1988, and 
only minimal earnings in 1989.  

The June 1995 VA examiner diagnosed PTSD and assigned a GAF 
score of 48.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  A GAF of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (emphasis added).  

While the examiner qualified his assessment, noting that the 
veteran appeared to have a schizo-adjustment which antedated 
his service experience, and that the history of alcohol abuse 
might confound the clinical diagnosis, an examiner in 
February 1996 specifically indicated that the veteran was 
unable to secure gainful employment as a result of his PTSD.  
This conclusion is supported by the evidence indicating that 
the veteran has not worked since 1989.  

While the 1995 VA examiner indicated that the veteran's PTSD 
diagnosis might be confounded by his alcohol abuse, he did 
not clearly separate the level of impairment resulting from 
his alcohol abuse from the level of impairment resulting from 
PTSD.  

The February 1996 examiner also described the presence of a 
schizoid adjustment; however, he described this as being 
marginal.  The February 1996 examiner also did not clearly 
indicate what level of impairment or symptomatology might 
specifically have resulted from impairments other than PTSD.  

In fact, his primary diagnosis was PTSD and the bulk of his 
discussion pertained to PTSD.  Resolving any doubt in favor 
of the veteran, the Board is of the opinion that the February 
1996 examiner's conclusions regarding the level of impairment 
pertained to his findings as to the veteran's PTSD.  

Because neither examiner distinguished between the level of 
impairment or symptomatology resulting from PTSD and other 
impairments, the Board concludes that any doubt should be 
resolved in the veteran's favor in this instance, and that 
such signs and symptoms should be attributed to the service-
connected PTSD, particularly in light of the fact that the 
February 1996 examiner's discussion revolved around the PTSD 
and his primary diagnosis was PTSD.  38 C.F.R. § 4.3; see 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  

The Board also notes that the February 1996 examiner 
indicated that the veteran's PTSD was 70 percent disabling.  
However, in light of his conclusion that the veteran was 
demonstrably unable to secure gainful employment, the Board 
concludes that a 100 percent rating is more appropriate, as 
one of the requirements for a 100 percent rating under the 
previous criteria is that the veteran be demonstrably unable 
to obtain or retain employment.  See Johnson, supra.  In any 
event, the veteran would qualify for a 100 percent evaluation 
with application of the criteria under 38 C.F.R. § 4.16(c) 
effective prior to November 7, 1996.

As the evidence indicates that the veteran has not worked 
since 1989, and a positive balance of the evidence indicates 
that this has been due to his PTSD, including an opinion 
indicating that he has been unable to secure employment as a 
result of his PTSD, the Board is of the opinion the benefit 
of the doubt rule should be applied, and that the veteran 
meets the criteria for an initial evaluation of 100 percent 
for PTSD.  38 C.F.R. § 4.3; Johnson, supra.  

The Board notes that, as a 100 percent evaluation has been 
granted under the previous criteria effective prior to 
November 7, 1996, the Board need not explore the propriety of 
applying the amended criteria for rating psychiatric 
disorders effective November 7, 1996, as the issue is moot.  

In any event, there can be no retroactive application of the 
amended criteria prior to the effective date of such amended 
criteria.  VAOPGCPREC 3-2000.  


ORDER

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

